DETAILED ACTION
This action is in response to the claims filed on July 24th, 2020. A summary of this action:
Claims 1-12 have been presented for examination.
Claims 1-12 are objected to because of the following informalities
Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite
Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1-6, 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by El-Zein et al., US 2012/0259593
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over El-Zein et al., US 2012/0259593 in view of Dabiri et al., “Neural network-based assessment of the stress concentration factor in a T-welded joint”, 2016
This action is non-final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
Applicant is advised that should claim 6 be found allowable, claim 5 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Interpretation
The instant claims use the transitional phrase “characterized by”, which is interpreted as per MPEP § 2111.03(I): “The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps…"

Claim Objections
Claims 1-12 are objected to because of the following informalities:  
Claims 1-12 lack an article (e.g., a/an/the) at the beginning of the claim. To clarify, see MPEP § 608.01(m): “While there is no set statutory form for claims, the present Office practice is to insist that each claim must be the object of a sentence starting with "I (or we) claim," "The invention claimed is" (or the equivalent). If, at the time of allowance, the quoted terminology is not present, it is inserted by the Office of Data Management.”
The Examiner suggests amending the claims to recite the appropriate article, e.g. “A…method” for claim 1, and “The method according to claim” for the dependent claims of claim 1 
Claim 1 recites, in part: “Computer-implemented method for model generation and fatigue strength assessment of weld seams between mechanical parts of an assembly with the aid of a finite element method, characterized by:” – and see claim 12, which recites a similar preamble - the transitional phrase “characterized by” does not recite what is being characterized. 
In view of ¶¶ 71-78 of the instant specification, the Examiner suggests amending the claim such that the first element, e.g. the “computer-implemented method” in claim 1, is directly referred to, i.e. that the computer-implemented device/method is “characterized by…”
Claim 1 recites, in part: “than 20 finite elements in cross-section,” – the element of a cross-section lacks an article. The Examiner suggests amending this to include an article of a/an, as the element was not previously recited
Claim 1 recites, in part: “the distribution” – this was not previously recited and therefore lacks antecedent basis. The Examiner suggests using the articles a/an as this is the first recitation
Claim 3 recites “Method according to claim 1, characterized in, that step b)” – there is a comma separating the term “in” and “that”, however “in that” is the complete transitional phrase for this. The Examiner suggests deleting the comma. 
Claims 4-10 have similar issues and are objected under a similar rationale. 
The Examiner also refers to MPEP § 2111.03 and MPEP § 2111.04(I) for claim interpretation – as such, the phrase “characterized in that” is interpreted similar to the phrase “further comprising”.
Claim 9 recites “radial-, tangential stress components and/or -axial stress components” – the term “Radial” is only followed by a dash, i.e. this phrase is incomplete. See ¶ 34 in the instant specification: “…radial, tangential and/or axial stress components” – the Examiner suggests amending claim 9 to more clearly reflect ¶ 34 and interprets claim 9 in a similar manner as what is disclosed in ¶ 34, i.e. radial stress components, tangential stress components, and/or axial stress components 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 11 recites: “Computer program product which, on a program-controlled device, initiates the execution of the method according to claim 1.” – this does not further limit claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation – 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are the following recitations in claim 12:
	…
	a first unit for providing a finite element model for the assembly, …
a second unit for calculating the finite element model, …  
a third unit for applying an effective notch stress prediction algorithm … to predict occurring notch stresses…

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The dependent claims are rejected due to dependency. 

In claim 12, the limitations of:
a first unit for providing a finite element model for the assembly, …
a second unit for calculating the finite element model, …  
a third unit for applying an effective notch stress prediction algorithm … to predict occurring notch stresses…
 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 

See ¶¶ 38-39: “…The respective unit can be implemented in hardware and/or in software. In the case of a hardware implementation, the unit can be designed as a device or s part of a device, for example as a computer or as a microprocessor. In a software implementation, the unit may be a computer program product, a function, a routine, part of a program code or an executable object.” See figure 10, see ¶¶ 81-83 in the instant specification for more clarification.
See the preamble of claim 12: “Computer-implemented device… characterized by:”

As such, the instant specification does not disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 

The Examiner interprets the claim as follows: the device is a computer with a processor and memory (¶ 37 and ¶ 39 of the specification) wherein the computer’s processor is executing instructions stored on the memory to perform operations comprising acts such as those recited in claim 1. 

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1
Claim 1 is directed towards the statutory category of a process.	
Claim 12 is directed towards the statutory category of an apparatus. 
	
Claim 12 is rejected under a similar rationale as representative claim 1. 

Step 2A – Prong 1
	The claims recite an abstract idea of a mathematical concept. See MPEP § 2106.04(a)(2).

The mathematical concept recited in claim 1 is:
b) calculating the finite element model, wherein result values of the finite elements and nodes are provided from the defined mesh pattern of the third finite element mesh …, and 
c) applying an effective notch stress prediction [calculation] matched to the defined mesh pattern of the third finite element mesh to predict occurring notch stresses in the notches using the provided result values as input parameters. 

Under the broadest reasonable interpretation, the claim recites a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  If a claim, under its broadest reasonable interpretation, is directed towards a mathematical concept, then it falls within the Mathematical Concepts grouping of abstract ideas. In addition, as per MPEP § 2106.04(a)(2): “It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018)”
See MPEP § 2106.04(a)(2). 

As such, the claims recite a mathematical concept.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
Claim 1 – “Computer-implemented method”, “algorithm”
Claim 12 – “ Computer-implemented device…”, “…unit”, “algorithm”

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
“for model generation and fatigue strength assessment of weld seams between mechanical parts of an assembly with the aid of a finite element method”
“mechanical part…”, “for a second mechanical part”, “a weld seam joining the first mechanical part and the second mechanical part”, “weld seam”

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. selecting a particular data source/type of data to be manipulated:
“a) providing a finite element model for the assembly, in which a first finite element mesh … , a separate second finite element mesh …and a third finite element mesh …comprising a number of notches are generated, wherein the third finite element mesh has a number of less than 20 finite elements in cross-section, the notches … are modelled sharp-edged and the distribution of the finite elements follows a defined mesh pattern”

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
Claim 1 – “Computer-implemented method”, “algorithm”
Claim 12 – “ Computer-implemented device…”, “…unit”, “algorithm”

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
“for model generation and fatigue strength assessment of weld seams between mechanical parts of an assembly with the aid of a finite element method”
“mechanical part…”, “for a second mechanical part”, “a weld seam joining the first mechanical part and the second mechanical part”, “weld seam”

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. selecting a particular data source/type of data to be manipulated:
“a) providing a finite element model for the assembly, in which a first finite element mesh … , a separate second finite element mesh …and a third finite element mesh …comprising a number of notches are generated, wherein the third finite element mesh has a number of less than 20 finite elements in cross-section, the notches … are modelled sharp-edged and the distribution of the finite elements follows a defined mesh pattern”

As such, the claims are directed to a mathematical concept without significantly more.

Regarding the dependent claims
Claim 2 is adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. selecting a particular data source/type of data to be manipulated 
Claims 3-4 recite an additional step in the mathematical concept (the “calculating”), and an additional step of a mental process (the “evaluating…”/”…are exclusively evaluated…”, i.e. a mental evaluation/judgment), as such this is both a mental process and a mathematical concept. See MPEP § 2106.04 (II)(B): “For example, in a claim that includes a series of steps that recite mental steps as well as a mathematical calculation, an examiner should identify the claim as reciting both a mental process and a mathematical concept for Step 2A Prong One to make the analysis clear on the record.”
Claim 5 is generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h) 
Claim 6 is rejected under a similar rationale
Claims 7-8 are the “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more” as per MPEP §2106.05(f)
Claim 9 is generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h) 
Claim 10 is both a step in the mathematical concept and a step of a mental process of a mental evaluation. See MPEP § 2106.04 (II)(B): “For example, in a claim that includes a series of steps that recite mental steps as well as a mathematical calculation, an examiner should identify the claim as reciting both a mental process and a mathematical concept for Step 2A Prong One to make the analysis clear on the record.”
Claim 11 is adding generic computer components to the claim as discussed in MPEP § 2106.05(f)
The Examiner notes that claim 11 recites additional computer components of using software per se/signals per se to initiate “the execution of the method according to claim 1” – see ¶¶ 36-37 in the instant specification. As claim 11 depends upon a process claim, it is considered as a process claim for statutory category of invention under § 101. Should claim 11 be amended to be placed into independent form, or should claim 1 be amended to reflect what is recited in claim 11, then the claim shall be rejected for not being in a statutory category of invention as per MPEP § 2106.03(I).

As such, the claims are directed towards an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by El-Zein et al., US 2012/0259593

Regarding Claim 1
El-Zein teaches:
	Computer-implemented method for model generation and fatigue strength assessment of weld seams between mechanical parts of an assembly with the aid of a finite element method, characterized by: (El-Zein, abstract: “A method of determining the fatigue life of a welded structure…using an FEA model…” and see figure 2, as well as figures 4-5 – and see ¶ 9: “The invention in another form is directed to a computer- based method of determining the fatigue life of a welded structure using a computer  having at least one processor and at least one memory…”)
	a) providing a finite element model for the assembly, in which a first finite element mesh for a mechanical part , a separate second finite element mesh for a second mechanical part and a third finite element mesh for a weld seam joining the first mechanical part and the second mechanical part comprising a number of notches are generated, wherein the third finite element mesh has a number of less than 20 finite elements in cross-section, the notches of the weld seam are modelled sharp-edged and the distribution of the finite elements follows a defined mesh pattern,  (El-Zein, see figure 3-6 – the Examiner has annotated figure 4 below for clarity, for claim interpretation see figure 4 of the instant specification as described starting on ¶ 55, wherein figure 4 of El-Zein shows a mesh less than 20 elements for the “coarse mesh” of the “weld toe”/weld seam region (¶¶ 39-40)
to clarify: see El-Zein ¶¶ 39-40: “In the specific example, the welded structure is assumed to be a 3D geometry of a double fillet T-joint as shown in FIG. 1 including all geometrical details. Any such structure like that one (FIG. 2) can be often modeled using either 3D coarse or 3D fine FE mesh. When the coarse FE mesh is used the weld toe is modeled as a sharp corner as shown in FIG. 3. Because the purpose of the coarse FE mesh analysis is not to get stresses in the weld toe region then relatively large finite elements can be used…Critical cross sections, i.e., all sections containing the weld toe and the critical points in those sections are denoted (FIG. 4) by points A and B in both the attachment and the base plate respectively. The cross section S-I (FIG. 5) represents the weld toe cross section in the base plate and the cross section S-II represents the weld toe cross section in the attachment, respectively. The cross sections S-I and S-II are located at the transition between the weld and the plate”) 
    PNG
    media_image1.png
    381
    603
    media_image1.png
    Greyscale

b) calculating the finite element model, wherein result values of the finite elements and nodes are provided from the defined mesh pattern of the third finite element mesh for the weld seam, and (El-Zein, see the abstract: “A method of determining the fatigue life of a welded structure, including the steps of: creating a 3D coarse mesh model of the welded structure to be analyzed; analyzing the coarse mesh model using an FEA model to generate FEA data; identifying a critical stress location on the coarse mesh model having a through thickness stress distribution, based on the FEA data; post processing the FEA data in the middle portion of the through thickness stress distribution while excluding the through thickness stress distribution near the edges of the identified critical stress location to determine a peak stress; and determining a fatigue life of the welded structure at the identified critical stress location, dependent on the determined peak stress.” – see figure 26 for a summary flowchart, and its description stating on ¶ 75 of El-Zein for more details)
c) applying an effective notch stress prediction algorithm matched to the defined mesh pattern of the third finite element mesh to predict occurring notch stresses in the notches using the provided result values as input parameters. (El-Zein, abstract as cited above for the “…post processing the FEA data in the middle portion of the through thickness stress distribution while excluding the through thickness stress distribution near the edges of the identified critical stress location to determine a peak stress; and determining a fatigue life of the welded structure at the identified critical stress location,” – to clarify, ¶¶ 41-45: “The transition points (points A and B) [the notches] or the adjacent points experience the highest stress concentration….” Wherein ¶¶ 43-44 clarify: “…(Because the weld toe [the notch] is modeled as a sharp corner and the use of relatively coarse mesh, the peak stress in the corner is highly inaccurate and cannot be directly used in determination of the bending hot spot stress; see the procedure described below).
[0044] 3. Calculate the local peak stress at the weld toe using the following formula:” – which is an example of an algorithm to predict the occurring notch stresses “at the weld toe” “…by Using the Coarse FE Mesh and Subsequent Post Processing” (¶ 41) 

Regarding Claim 2
El-Zein teaches:
	Method according to claim 1, characterized in, that the first finite element mesh and the third finite element mesh are coupled by means of a first number of coupling elements and the second finite element mesh and the third finite element mesh are coupled by means of a second number of coupling elements. (El-Zein, see figure 4 as was annotated above – there are coupling elements between the meshes for each portion, similar to the instant disclosed figure 4’s “FE coupling elements 7a, 7b” (¶ 57 of the instant specification))

Regarding Claim 3
El-Zein teaches:
	Method according to claim 1, characterized in, that step b) is formed by:
	b1) calculating the finite element model, and b2) evaluating the result values of the finite elements and the nodes of the defined mesh pattern for the weld seam on the basis of the calculated finite element model. (El-Zein, see the abstract: “A method of determining the fatigue life of a welded structure, including the steps of: creating a 3D coarse mesh model of the welded structure to be analyzed; analyzing the coarse mesh model using an FEA model to generate FEA data; identifying a critical stress location on the coarse mesh model having a through thickness stress distribution, based on the FEA data; post processing the FEA data in the middle portion of the through thickness stress distribution while excluding the through thickness stress distribution near the edges of the identified critical stress location to determine a peak stress; and determining a fatigue life of the welded structure at the identified critical stress location, dependent on the determined peak stress.” – see figure 26 for a summary flowchart, and its description stating on ¶ 75 of El-Zein for more details)

Regarding Claim 4
El-Zein teaches:
	Method according to claim 3, characterized in, that in step b2) result values are exclusively evaluated within the finite elements and the nodes of the third finite element mesh for the weld seam. (El-Zein, ¶ 41: “Because the weld toe is modeled as a sharp corner and the use of relatively coarse mesh, the peak stress in the corner is highly inaccurate and cannot be directly used in determination of the bending hot spot stress; see the procedure described below” 
To clarify on the BRI: this claim is interpreted to encompass that there are result values that are exclusively evaluated within the elements/nodes of the third finite element mesh, e.g. El-Zein ¶ 41 – wherein ¶ 41 describes an example of “stress” values that were exclusively evaluated within the third mesh and evaluated to be determined as “inaccurate” – as the claim does not recite that these result values that were exclusively evaluated are used for a different limitation, it would be improper to import such a limitation from the specification into the claims as per MPEP § 2111)

Regarding Claim 5
El-Zein teaches:
	Method according to claim 3, characterized in, that the result values, which are evaluated in step b2), include - stress results, - reaction force results, - geometry parameters, and/or - material parameters. (El-Zein, ¶ 41: “Because the weld toe is modeled as a sharp corner and the use of relatively coarse mesh, the peak stress [example of a stress result] in the corner [example of a geometry parameter] is highly inaccurate and cannot be directly used in determination of the bending hot spot stress; see the procedure described below”
To clarify on the geometry parameter, ¶ 74: “More· specifically, referring to FIGS. 19-24, it may be seen that each of the different types of welds includes a weld toe angle… and a weld toe radius r.”)

Regarding Claim 6
El-Zein teaches:
	Method according to claim 3, characterized in, that the result values, which are evaluated in step b2), consist of - stress results, - reaction force results, - geometry parameters, and/or - material parameters. (El-Zein, ¶ 41: “Because the weld toe is modeled as a sharp corner and the use of relatively coarse mesh, the peak stress [example of a stress result] in the corner [example of a geometry parameter] is highly inaccurate and cannot be directly used in determination of the bending hot spot stress; see the procedure described below”
To clarify on the geometry parameter, ¶ 74: “More· specifically, referring to FIGS. 19-24, it may be seen that each of the different types of welds includes a weld toe angle… and a weld toe radius r.”)

Regarding Claim 8
El-Zein teaches:
	Method according to claim 1, characterized in, in that in step c) a plurality of parameters of the notches are predicted by means of the effective notch stress prediction algorithm. (El-Zein, ¶¶ 42-46: “1. Extract the distribution of the normal stress component in the critical cross section S-I or S-II shown in FIG. 5. This means that it is necessary to extract normal stresses … in the cross section S-I for the fatigue analysis of the base plate and the normal stresses … in the cross section S-II for the fatigue analysis of the attachment. [0043] 2. Calculate the membrane and the bending stress, ahs m and ah/, respectively in the plate cross section (FIG. 6) using the through-thickness coarse mesh FE stress distribution… Calculate the local peak stress at the weld toe using the following formula” – i.e. these are examples of parameters being predicted by the algorithm)


Regarding Claim 9
El-Zein teaches:
	Method according to claim 8, characterized in, that the parameters include:
	- normal stresses, - shear stresses, - Von Mises equivalent stresses, - radial-, tangential stress components, and/or - axial stress components in the notch radius of the respective notch. (El-Zein, ¶¶ 42-48: “Extract the distribution of the normal stress component in the critical cross section… 2. Calculate the membrane and the bending stress… Determine the through-the-thickness stress distribution” wherein ¶ 51 clarifies: “The membrane and hot spot stresses are found by so called linearization of the discrete stress field (FIG. 10) obtained from the coarse mesh FE analysis. The linearized equivalent stress field is understood as linearly through the thickness distributed stress field having the same axial force [i.e. the membrane/hot spot stresses are examples of axial stress components] and the same bending moment as the actual nonlinear stress field.”

Regarding Claim 10.
El-Zein teaches:
	Method according to claim 1, characterized in, that the predicted notch stresses are then used to perform fatigue strength assessments of the assembly. (El-Zein, ¶¶ 48-50: “Proceed to fatigue analyses…”)

Regarding Claim 11.
El-Zein teaches:
	Computer program product which, on a program-controlled device, initiates the execution of the method according to claim 1. (El-Zein, abstract: “A method of determining the fatigue life of a welded structure…using an FEA model…” and see figure 2, as well as figures 4-5 – and see ¶ 9: “The invention in another form is directed to a computer- based method of determining the fatigue life of a welded structure using a computer  having at least one processor and at least one memory…”)

Regarding Claim 12.
Claim 12 is rejected under a similar rationale as claim 1 above, wherein El-Zein teaches:
	Computer-implemented device for modelling and fatigue strength assessment of weld seams between mechanical parts of an assembly with the aid of a finite element method, characterized by: (El-Zein, abstract: “A method of determining the fatigue life of a welded structure…using an FEA model…” and see figure 2, as well as figures 4-5 – and see ¶ 9: “The invention in another form is directed to a computer- based method of determining the fatigue life of a welded structure using a computer  having at least one processor and at least one memory…”)
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over El-Zein et al., US 2012/0259593 in view of Dabiri et al., “Neural network-based assessment of the stress concentration factor in a T-welded joint”, 2016

Regarding Claim 7
El-Zein does not explicitly teach:
	Method according to claim 1, characterized in, in that the effective notch stress prediction algorithm is trained with a plurality of weld seam parameter variants using the defined mesh pattern before the application of step c) 

Dabiri teaches: 
Method according to claim 1, characterized in, in that the effective notch stress prediction algorithm is trained with a plurality of weld seam parameter variants using the defined mesh pattern before the application of step c) (Dabiri, abstract: “The capability of an artificial neural network-based model in calculation of the stress concentration factor in non load carrying T-welded joints [including weld seams, see figure 1 of Dabiri] was investigated in this study. A number of numerical models using the finite element method [using the defined mesh] were assessed in order to evaluate the effect of changes in different geometrical parameters [example of the weld seam parameter variants] on the stress concentration factor of the configuration under investigation. The joint was analyzed in as-welded and TIG dressed conditions for three cases of membrane, bending and membrane-bending loading, which are typical loading cases experienced by this type of joint. Taguchi methods were used for the design of experiments, leading to 320 models with different variable values [the number of models with different parameters]. An artificial neural network technique was utilized to evaluate data from the finite element models [the models use the defined mesh, in combination the one of El-Zein] and establish a relationship between the affecting variables in each condition and loading case. Optimizations were then performed using a genetic algorithm in order to establish the best combination of variables leading to the optimized stress concentration factor at each joint condition and loading case. Training [based on the FEM data] and validation of the neural network-based model enables prediction of situations that have not been modeled. Prediction of stress concentration factors by the proposed model yielded perfect agreement with finite element results even for configurations in which the local weld parameters were outside the ranges for which the network was trained.”) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from El-Zein on “A method of determining the fatigue life of a welded structure” (El-Zein, abstract) with the teachings from Dabiri on “The capability of an artificial neural network-based model in calculation of the stress concentration factor in non load carrying T-welded joints was investigated in this study.” (Dabiri, abstract) wherein “Calculation of stress concentration factors is a critical stage in fatigue analysis of structures, especially in welded components, where this parameter is affected by the local weld profile and has a considerable effect on the predicted fatigue life.” (Dabiri, conclusions, ¶ 1)  The motivation to combine would have been that “Prediction of stress concentration factors by the proposed model yielded perfect agreement with finite element results even for configurations in which the local weld parameters were outside the ranges for which the network was trained” (Dabiri, abstract; see §§ 6-7 for more details on this).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hallquist, US 7,945,432 – see the abstract and figure 7
Dong et al., US 2019/0054573 – see the abstract, see figure 1, see ¶ 48
Kittinger, EP 3267339 – see the abstract, this is for “a method for creating a meta model for calculating notch stresses for a cross section”
PICHOT, FR 3,025,038 – see the abstract, see the “FIELD OF THE INVENTION” section ¶ 2
MARIAPPASAMY et al., WO 2019/051243, see the abstract, see page 16 last paragraph, and page 18, ¶¶ 1-2
Baumgartner et al., “An efficient meshing approach for the calculation of notch stresses”, 2013 – see the abstract, see figures 1-2, see § 4.1 and § 5
Bellett et al., “A stress distribution remodelling technique”, 2007 – see the abstract, see § 3 ¶¶ 1-3 see figure 13
Ferro et al., “On the use of the Peak Stress Method for the calculation of Residual Notch Stress Intensity Factors: a preliminary investigation”, 2017, see the abstract, see § 2 including figure 2, see figure 6
Hu et al., “Notch stress analysis and fatigue strength assessment of tube-flange welded joints under torsion loading”, 2019 – see the abstract, see figure 11 and the accompanying description
Lazzarin et al., “PRACTICAL APPLICATION OF THE N-SIF APPROACH IN FATIGUE STRENGTH ASSESSMENT OF WELDED JOINTS”, 2009 – see the abstract, see figures 4-5 and 8 and the accompanying descriptions 
Pradana et al., “An extrapolation method to determine the effective notch stress in welded joints”, 2015 – see the abstract, see the section “THE EXTRAPOLATION METHOD” and see figure 3
CAE Associates Inc., YouTube Video titled: “Modeling Welded Connections - ANSYS e-Learning Demo Video”, published Jul 31st, 2013, URL: www(dot)youtube(dot)com/watch?v=ns2-kf_3UN8 – see the video from the 17 minute timestamp to the 22 minute timestamp, including see the slide shown at 17:08 and the slide at 18:15  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David A Hopkins/Examiner, Art Unit 2147